Citation Nr: 1317833	
Decision Date: 05/31/13    Archive Date: 06/06/13

DOCKET NO.  06-12 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for the service-connected residuals of a left shoulder injury with brachial plexus injury.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1990 to June 1991 and from January 2003 to August 2004.  His awards and decorations include the Combat Action Ribbon.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision by the RO, which, in pertinent part, granted service connection for a left shoulder injury with brachial plexus injury and assigned a 10 percent evaluation, effective on August 15, 2004.  The Veteran appealed the assigned rating.

In March 2007, the Veteran testified at a hearing conducted at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.  

In October 2007, June 2010, February 2012 and December 2012, the Board remanded the claim to the RO for further development.  

As will be discussed, the Board must remand the issue again because the file does not reflect substantial compliance with the December 2012 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

A review of the Virtual VA paperless claims processing system reveals VA treatment records from the San Antonio VA Medical Center, dated from October 2011 to February 2012 and from March 2012 to August 2012, that are pertinent to the issue on appeal.

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.



REMAND

A review of the record shows that the directives of the December 2012 remand were not completed.  The United States Court of Appeals for Veterans Claims (Court) has held "that a remand by this Court or the Board confers on the veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

As such, compliance with the terms of the remand is necessary prior to further appellate review, and if not, "the Board itself errs in failing to ensure compliance."  Id.   

In the December 2012 remand, the Board directed the AMC to attempt to ascertain the Veteran's current mailing address so that returned mail, including an October 2012 Supplemental Statement of the Case, could be sent to him and any other requisite development could be accomplished.

The Board noted that correspondence dated on October 5, 2012 and October 17, 2012, was returned to VA as undeliverable.  The AMC had sent the correspondence to the Veteran's Pennsylvania address listed as the address of record by VA.  

However, the return address on the envelope for November 2011 correspondence from the Veteran was noted to have a different address in Texas.  

A duty to assist letter from the AMC dated in February 2012 was sent to the Texas address and it was not returned to VA as undeliverable.  Furthermore, the records from the San Antonio VA Medical Center show the Veteran's current address is the Texas address noted on the November 2011 envelope.

The December 2012 remand was mailed to the Veteran's address of record in Pennsylvania and was returned as undeliverable.  

Thereafter, in December 2012, the AMC contacted the Veteran and confirmed his current address in Texas.  

A duty to assist letter from the AMC dated in December 2012 was sent to the Texas address and was not returned to VA as undeliverable.  

Despite the AMC's efforts to obtain the Veteran's current address in Texas, a March 2013 Supplemental Statement of the Case was mailed to the Veteran's previous address in Pennsylvania, rather than his current address in Texas and was returned to VA as undeliverable.

In order to resolve any due process concerns, the AMC should again ascertain the correct mailing address for the Veteran and record any such address change in the VA filing system.  Thereafter, any returned mail, including the March 2013 Supplemental Statement of the Case, should be sent to the Veteran at his current address.

Additionally, the RO/AMC should contact the Veteran in order to obtain any outstanding VA or private medical records relevant to the present claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should take appropriate steps to contact the Veteran in order to ascertain his current address and contact information.  Once the correct address is identified, the RO should update the claims file and the VA filing system, and send the Veteran and his representative any mail previously returned as undeliverable, to include a copy of the March 2013 Supplemental Statement of the Case.

2.  The RO/AMC should then take appropriate steps to contact the Veteran in order to have him identify any outstanding records of pertinent medical treatment by VA or private health care providers for the service-connected left shoulder disability since 2011.  If VA attempts to obtain any outstanding records that are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

3.  After completing all indicated development, or any further development that the RO/AMC deems necessary (to include a providing a VA examination), the RO/AMC should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


